             Case 1:20-cv-03100-RDB Document 26 Filed 03/01/21 Page 1 of 15



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND

TECH USA, INC., et al. ,                                 *

         Plaintiffs,                                     *

v.                                                       *        Civil Action No. RDB-20-0310

LAUREN A. MILLIGAN, et al. ,                             *

         Defendants.                                     *

*        *         *        *         *        *         *        *         *        *         *        *         *

                                          MEMORANDUM OPINION

         TECH USA, Inc., TECH USA, LLC, and TECH USA Government Solutions, LLC

(collectively “TECH USA” or “Plaintiff” 1), have filed this five-count lawsuit against

Defendant Lauren A. Milligan (“Milligan”) and Defendants Zachary Piper Holdings, LLC,

Zachary Piper Solutions, LLC, and Zachary Piper, LLC (the “ZP Defendants”) alleging that

Milligan, in leaving her employment with TECH USA to join the ZP Defendants, violated a

federal statute and Maryland law. In Count I of the Complaint, TECH USA alleges that

Milligan and the ZP Defendants violated the Defend Trade Secrets Act (“DTSA”), 18 U.S.C.

§ 1836. (ECF No. 1.) Specifically, it is alleged that Milligan disclosed the “identity” of some

TECH USA customers as well as “other information regarding those customers.” (ECF No.

1 ¶ 7.) It is alleged that this information constituted a trade secret under the act. Therefore,

the Plaintiff contends that this Court has federal question jurisdiction pursuant to 28 U.S.C.




1The Complaint (ECF No. 1) lists three entities as plaintiffs but refers to these three entities as singular “Plaintiff,”
under the title TECH USA, Inc. This Opinion accordingly refers to “TECH USA” and “Plaintiff” as a singular entity.

                                                             1
           Case 1:20-cv-03100-RDB Document 26 Filed 03/01/21 Page 2 of 15



§ 1331 and requests that it exercise supplemental jurisdiction over the remaining state law

claims set forth in Counts II through V pursuant to 28 U.S.C. § 1367.

         Accordingly, the jurisdiction of this Court is predicated upon the contention that the

disclosure of the identity of customers and information about them constitutes a trade secret.

This Court has held in a series of recent opinions 2 that conclusory allegations as to customer

lists do not sufficiently allege the existence or misappropriation of a trade secret without

further specification. The Defendant Milligan and the ZP Defendants have each moved to

dismiss this Complaint pursuant to Rules 12(b)(6) and 12(b)(1) of the Federal Rules of Civil

Procedure (ECF Nos. 10, 11).3 They allege that the Plaintiff fails to state a claim with respect

to a trade secret under the Defend Trade Secrets Act and by extension fails to state a basis for

this Court’s exercise of supplemental jurisdiction over the remaining state law claims.

         The parties’ submissions have been reviewed and no hearing is necessary. See Local

Rule 105.6 (D. Md. 2018). For the reasons that follow, the Defendants’ Motions to Dismiss

(ECF Nos. 10, 11) are GRANTED. Specifically, Count I of the Plaintiff’s Complaint is

DISMISSED WITHOUT PREJUDICE pursuant to Rule 12(b)(6), as there is no plausible

claim presented as to misappropriation of a trade secret under the Defend Trade Secrets Act.

Therefore, the state law claims set forth in Counts II through V are dismissed WITHOUT

PREJUDICE pursuant to Rule 12(b)(1), as this Court has no basis to exercise supplemental




2 Albert S. Smyth Co., Inc. v. Motes, CCB-17-677, 2018 WL 3635024 (D. Md. July 31, 2018); S-E-A, Ltd. v. Cornetto, JKB-18-
1761, 2018 WL 3996270 (D. Md. Aug. 21, 2018); Philips N. America LLC v. Hayes, ELH-20-1409, 2020 WL 5407796 (D.
Md. Sept. 9, 2020).
3 Defendant Milligan’s motion moves to dismiss the Complaint, or in the alternative, to compel arbitration and stay

proceedings. (See ECF No. 11.) Milligan’s arguments with respect to arbitration are not addressed in this Memorandum
Opinion, as this Court will grant the Defendant Milligan’s motion to dismiss and adjudication of the issue of arbitration
is not ripe at this time.

                                                            2
        Case 1:20-cv-03100-RDB Document 26 Filed 03/01/21 Page 3 of 15



jurisdiction pursuant to 28 U.S.C. § 1367. This dismissal is WITHOUT PREUDICE to the

filing of an Amended Complaint within a specified time period.

                                      BACKGROUND
       In ruling on a motion to dismiss, this Court “accept[s] as true all well-pleaded facts in

a complaint and construe[s] them in the light most favorable to the plaintiff.” Wikimedia Found.

v. Nat’l Sec. Agency, 857 F.3d 193, 208 (4th Cir. 2017) (citing SD3, LLC v. Black & Decker (U.S.)

Inc., 801 F.3d 412, 422 (4th Cir. 2015)). Plaintiff TECH USA is a Maryland corporation with

its principal place of business in Millersville, MD and a mid-size competitor in the nationwide

market for providing staffing and recruiting solutions. (ECF No. 1 ¶ 1, 2.) TECH USA claims

to have developed “close working relationships and extensive goodwill with its existing

government, prime contractor, commercial, and other customers in order to grasp and service

their personnel and hiring needs.” (Id.)

       In 2005, TECH USA hired Defendant Milligan, an individual and resident of Maryland.

(Id. ¶ 3.) Upon her hiring, Milligan and TECH USA executed the Confidentiality/Non-

Competition Agreement (the “Agreement,” attached to Complaint as Exhibit A, ECF No. 1-

1) dated July 11, 2005. (ECF No. 1 ¶ 10.) The Agreement generally prohibits Milligan from

competing with TECH USA within a defined geographic scope as well as from soliciting

TECH USA employees and/or TECH USA customers and clients for a limited period of time

after Milligan leaves the company’s employ. (Id. ¶ 13.) The Agreement also provides that

Milligan may not “use for [her] own benefit, or the benefit of any third party, or disclose or

divulge to any third party, any Confidential Information,” as defined by the Agreement, “or




                                               3
        Case 1:20-cv-03100-RDB Document 26 Filed 03/01/21 Page 4 of 15



Trade Secrets,” as defined in the Maryland Uniform Trade Secrets Act.                (Id. ¶ 20.)

“Confidential Information” is defined by the Agreement as information:

       not generally known by [TECH USA’s] competitors or the general public
       concerning [TECH USA], including, but not limited to: (a) its/their financial
       affairs, sales, and marketing strategies, acquisition plans, pricing and costs; (b)
       any of the following information about corporations or other entities
       (collectively Customers) for whom [TECH USA] employs, recruits, supplies or
       otherwise finds or arranges employees: any such Customer’s or Customer’s
       names, addresses, telephone numbers, contact persons, staffing requirements,
       and/or margin tolerances regarding pricing; . . . .

(Id. ¶ 20.) Such information is stored in the TECH USA database, which came into use in

2006. (Id. ¶ 26.) To access the database, a unique username and password are required, both

of which are inactivated when an employee leaves the company. (Id.)

       After working for the company for more than 15 years, Milligan informed TECH USA

of her resignation and her intention to work for ZP Defendants, a group of Virginia limited

liability companies, headquartered in McLean, Virginia. (Id. ¶ 3-6.) The Plaintiff alleges that

at some point prior to her resignation from TECH USA, Milligan met (either by phone, video,

or in person) with at least one representative from the ZP Defendants, and:

       in the course of such meeting(s) and/or subsequently, disclosed to one or more
       of the ZP Defendants the identity of certain TECH USA Customers as well as
       other information regarding those customers, which customer information
       constitutes TECH USA’s Confidential Information and/or Trade Secrets.

(Id. ¶ 14.) TECH USA alleges that Milligan made such disclosures in violation of the federal

Defend Trade Secrets Act (“DTSA”), as well as the Agreement. (Id. ¶¶ 10, 14.) TECH USA

also alleges that because Defendant Milligan has refused to return to her key to the TECH

USA building, she has the ability to access the building and, by extension, TECH USA’s Trade

Secrets and Confidential Information. (Id. ¶ 33.)


                                               4
          Case 1:20-cv-03100-RDB Document 26 Filed 03/01/21 Page 5 of 15



         On October 23, 2020, TECH USA filed a five-count lawsuit against Milligan and her

new employer, the ZP Defendants, alleging violation of the federal Defend Trade Secrets Act

(“DTSA”), 18 U.S.C. § 1836, et seq. (Count I), as well as various violations of state law,

including breach of contract (Counts II and III), statutory trade secret misappropriation under

the Maryland Uniform Trade Secrets Act, Md. Code Ann, Comm. Law § 11-1201(e) (Count

IV), and tortious interference with contract (Count V). On December 8, 2020, both

Defendants filed Motions to Dismiss (ECF Nos. 10, 11) arguing, in part, that TECH USA has

failed to state a plausible claim for relief under the DTSA and that, in the absence of a federal

cause of action or diversity of citizenship, 4 this Court lacks jurisdiction to hear the Plaintiff’s

remaining state law claims.

                                        STANDARD OF REVIEW

         I.       Rule 12(b)(6)

         Rule 8(a)(2) of the Federal Rules of Civil Procedure provides that a complaint must

contain a “short and plain statement of the claim showing that the pleader is entitled to relief.”

Rule 12(b)(6) of the Federal Rules of Civil Procedure authorizes the dismissal of a complaint

if it fails to state a claim upon which relief can be granted. The purpose of Rule 12(b)(6) is

“to test the sufficiency of a complaint and not to resolve contests surrounding the facts, the

merits of a claim, or the applicability of defenses.” Presley v. City of Charlottesville, 464 F.3d 480,

483 (4th Cir. 2006).




4 As the Plaintiff TECH USA is a Maryland corporation and the Defendant Milligan is a resident of Maryland, there is
clearly no diversity of citizenship jurisdiction.

                                                          5
        Case 1:20-cv-03100-RDB Document 26 Filed 03/01/21 Page 6 of 15



       The United States Supreme Court’s opinions in Bell Atlantic Corp. v. Twombly, 550 U.S.

544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009), “require that complaints in civil actions

be alleged with greater specificity than previously was required.” Walters v. McMahen, 684 F.3d

435, 439 (4th Cir. 2012) (citation omitted). In Twombly, the Supreme Court articulated “[t]wo

working principles” that courts must employ when ruling on Rule 12(b)(6) motions to dismiss.

Iqbal, 556 U.S. at 678. First, while a court must accept as true all factual allegations contained

in the complaint, legal conclusions drawn from those facts are not afforded such deference.

Id. (stating that “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.”); see also Wag More Dogs, LLC v. Cozart, 680 F.3d 359,

365 (4th Cir. 2012) (“Although we are constrained to take the facts in the light most favorable

to the plaintiff, we need not accept legal conclusions couched as facts or unwarranted

inferences, unreasonable conclusions, or arguments.” (internal quotation marks omitted)).

Second, a complaint must be dismissed if it does not allege “a plausible claim for relief.” Iqbal,

556 U.S. at 679.

       II.     Rule 12(b)(1)

       A motion to dismiss under Rule 12(b)(1) of the Federal Rules of Civil Procedure for

lack of subject matter jurisdiction challenges a court's authority to hear the matter brought by

a complaint. See Davis v. Thompson, 367 F. Supp. 2d 792, 799 (D. Md. 2005). This challenge

under Rule 12(b)(1) may proceed either as a facial challenge, asserting that the allegations in

the complaint are insufficient to establish subject matter jurisdiction, or a factual challenge,

asserting “that the jurisdictional allegations of the complaint [are] not true.” Kerns v. United

States, 585 F.3d 187, 192 (4th Cir. 2009) (citation omitted). With respect to a facial challenge,


                                                6
         Case 1:20-cv-03100-RDB Document 26 Filed 03/01/21 Page 7 of 15



a court will grant a motion to dismiss for lack of subject matter jurisdiction “where a claim

fails to allege facts upon which the court may base jurisdiction.” Davis, 367 F. Supp. 2d at 799.

When addressing such a facial challenge, “the plaintiff, in effect, is afforded the same

procedural protection as he would receive under a Rule 12(b)(6) consideration.” Kerns, 585

F.3d at 192 (quoting Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982)).

                                          ANALYSIS

   I.      TECH USA fails to state a claim under the DTSA.

        In Count I of the Complaint, Plaintiff TECH USA alleges that both Milligan and the

ZP Defendants are liable for misappropriation of trade secrets under the Defend Trade Secrets

Act (“DTSA”). That act allows the “owner of a trade secret that is misappropriated” to bring

a private cause of action in federal court “if the trade secret is related to a product or service

used in, or intended for use in, interstate or foreign commerce.” 18 U.S.C. § 1836(b)(1). As

Judge Hollander of this Court has recently noted, to prevail on a claim for misappropriation

under the DTSA, “the plaintiff must allege: (1) it owns a trade secret which was subject to

reasonable measures of secrecy; (2) the trade secret was misappropriated by improper means;

and (3) the trade secret implicates interstate or foreign commerce.” Philips North America LLC

v. Hayes, ELH-20-1409, 2020 WL 5407796, at *7 (D. Md. Sept. 9, 2020) (citing 18 U.S.C.

§ 1836(b)(1)).

        The alleged basis for both Defendants’ liability under the DTSA in this case is Milligan’s

alleged disclosure of information to the ZP Defendants prior to Milligan’s resignation from

TECH USA. The Complaint alleges:

        At some point prior to her resignation from TECH USA, Defendant Ms.
        Milligan met by phone and/or virtually and/or in-person with representative(s)

                                                7
         Case 1:20-cv-03100-RDB Document 26 Filed 03/01/21 Page 8 of 15



       of one or more of the ZP Defendants, and, in the course of such meeting(s)
       and/or subsequently, disclosed to one or more of the ZP Defendants the
       identity of certain TECH USA Customers as well as other information
       regarding those customers, which customer information constitutes TECH
       USA’s Confidential Information and/or Trade Secrets.

(ECF No. 1 ¶ 14.) The Complaint plainly does not provide the specific circumstances of

Milligan’s contact with the ZP Defendants, including the medium through which Milligan

communicated, the number of people with whom she met, and, critically, the exact nature of

the information she allegedly shared. TECH USA’s claim for misappropriation is based on

the disclosure of “the identity of certain TECH USA Customers” as well as “other information

regarding those customers.” This is insufficient to state a claim for relief under the DTSA.

       First, TECH USA has not alleged that the identities of its customers, alone, are

protectable as trade secrets. In S-E-A, Ltd. v. Cornetto, this Court rejected the plaintiff’s

arguments that its client database was a trade secret because it included “client contact persons

and their contact information, clients’ historical usage of [the plaintiff]’s services,” as well as

“purchasing needs and preferences.” JKB-18-1761, 2018 WL 3996270, at *2 (D. Md. Aug.

21, 2018). The Court held the information was not protected by the DTSA because the

plaintiff had failed to allege “that the individuals and entities to whom it provide[d] services

[were] not readily discernible, by someone outside of [the plaintiff’s company].” Id. In this

case, TECH USA does not allege which customer identities were supposedly disclosed, nor

that those particular identities and/or their contact information were unavailable to the public.

The Complaint also does not allege that TECH USA took measures to maintain the

confidentiality of its customers’ identities or their contact information. TECH USA has simply

failed to allege a violation of the DTSA on the basis of Milligan’s alleged disclosure of


                                                8
        Case 1:20-cv-03100-RDB Document 26 Filed 03/01/21 Page 9 of 15



customer identities.

       TECH USA’s Complaint does allege that in addition to customer identities, Milligan

also disclosed “other information,” but such assertion is still insufficient to state a claim for

relief in this case. The Complaint baldly asserts that Milligan was in possession of allegedly

protected information. Count I provides that Milligan was entrusted with information

including “points of contact such as hiring managers at such customers (including without

limitation such managers’ email addresses and direct dial telephone numbers) and such

customers’ pricing/margins for contract assignments of personnel direct places, right-to-hire

agreements, and other staffing solutions preferred by such customers.” (Id. ¶ 32.) In Philips,

Judge Hollander of this Court noted that similar information regarding customers’ buying

habits, pricing, and business strategy may qualify for protection under the DTSA under some

circumstances. 2020 WL 5407796, at *8. Similarly, in Albert S. Smyth Co., Inc. v. Motes, Judge

Blake of this Court found that customer records and lists along with other information was

protectable as trade secrets under the DTSA. CCB-17-677, 2018 WL 3635024, at *4 (D. Md.

July 31, 2018). However, unlike the plaintiffs in Philips and Smyth, TECH USA has not alleged

what specific proprietary information the defendant supposedly misappropriated, let alone why

such information should be protected as discussed above.

       In Philips, the plaintiff alleged that the defendant disclosed “manufacturing

information, national product supply funnel information, business and strategic plans,

marketing, account strategies, pricing, national orders and sales,” as well as that the defendant

retained “pending, potential or completed sales to specific customers.” 2020 WL 5407796, at

*8. The Philips plaintiff further alleged that in the days before his departure, the defendant had


                                                9
        Case 1:20-cv-03100-RDB Document 26 Filed 03/01/21 Page 10 of 15



“printed about 40 documents from [plaintiff’s] computer system,” including “plaintiff’s

business plans for 2019 and 2020; lists of pending orders and sales funnels for the United

States; information regarding manufacturing status of completed sales; presentations regarding

[plaintiff’s] market initiatives; marketing and strategic plans and information regarding specific

[plaintiff] customers, orders, pricing, and sales initiatives.” Id. at *3, *8. The complaint went

on to also allege that forensic analysis of the defendant’s computer showed that he attempted

to connect a flash drive and download confidential information prior to his departure. Id. at

*4. The plaintiffs specifically alleged the disclosure of the documents printed by the defendant

and information that he attempted to download to the flash drive.

       In Smyth, the plaintiff specifically alleged the misappropriation of customer lists in

addition to the “buying habits of over 69,000 customers” as well as the company’s “pricing

information, vendor relationships, and business strategies,” which Judge Blake stated, “no

doubt, would be of value to a competitor.” 2018 WL 3635024, at *4. Her opinion continues

explaining that “[i]n competition for sales, information about potential customers and their

buying habits, a competitor’s pricing, business strategies, and vendors is a windfall, granting

the recipient a key to undercut the competition’s pricing, outbid their vendor contracts, and

attract their customers.” Id. (emphasis added). The plaintiffs in that case alleged that the

defendant misappropriated the plaintiff’s trade secrets when he began copying the listed

business information to a Dropbox account that he owned, and he later repeatedly accessed

such account after his departure from the plaintiff-company. Id. at *2. The plaintiff also

alleged the measures it took to protect all of the identified records, including passwords and

usernames as well as company policies that outlined what information was to be kept


                                               10
        Case 1:20-cv-03100-RDB Document 26 Filed 03/01/21 Page 11 of 15



confidential. Id.

       In this case, TECH USA makes the conclusory allegation that certain information listed

in Count I is protected not only by contract but also by the DTSA. (See ECF No. 1 ¶¶ 31-32.)

However, even if this information allegedly possessed by Milligan is in fact protectable as trade

secrets under federal law, TECH USA’s bare allegation that Milligan met in some capacity with

an unknown number of representatives of the ZP Defendants and provided “other

information” is insufficient to plausibly state a claim for misappropriation under the DTSA.

Without any allegations regarding the specific information Milligan allegedly disclosed to the ZP

Defendants—not just allegations of what information Milligan allegedly possessed at the time of

the disclosure—the Plaintiff’s claim must be dismissed.

       Finally, the fact that Defendant Milligan refused to return her key to TECH USA’s

office building does not alter this analysis. TECH USA argues that “the key, among other

things, gives Defendant Milligan unauthorized access to the TECH USA office building and,

thereby, to TECH USA’s Trade Secrets and Confidential Information.” (ECF No. 1 ¶ 21.)

However, this Court has clearly held that the mere ability to access a trade secret is not

sufficient to constitute misappropriation under the DTSA. See Swedish Civil Aviation Admin. v.

Project Mgmt. Enter. Inc, 190 F. Supp. 2d 785, 800 (D. Md. 2002) (citing Diamond v. T Row Price

Assocs., Inc., 852 F. Supp. 372, 409 (D. Md. 1994)). Even if it were, the Complaint specifically

states that TECH USA’s confidential information was stored in a database for which Milligan’s

unique username and password would have terminated upon her departure. (ECF No. 1 ¶ 26.)

Even if TECH USA does possess some information protected by the DTSA, the Complaint

has not alleged that Milligan in fact retains access to that information, nor that such access


                                               11
         Case 1:20-cv-03100-RDB Document 26 Filed 03/01/21 Page 12 of 15



would be sufficient to state a claim for relief. Overall, TECH USA simply has not stated a

plausible claim under the DTSA and Count I of the Complaint is DISMISSED.

   II.      This Court lacks jurisdiction with respect to the remaining state law claims.

         District courts of the United States are courts of limited jurisdiction and possess only

the “power authorized by Constitution and statute.” Exxon Mobil Corp. v. Allapattah Servs., Inc.,

545 U.S. 546, 552 (2005) (citation omitted); see Home Buyers Warranty Corp. v. Hanna, 750 F.3d

427, 432 (4th Cir. 2014). They “may not exercise jurisdiction absent a statutory basis . . . .”

Exxon Mobil Corp., 545 U.S. at 552. Indeed, a federal court must presume that a case lies

outside its limited jurisdiction unless and until jurisdiction has been shown to be proper. United

States v. Poole, 531 F.3d 263, 274 (4th Cir. 2008) (citing Kokkonen v. Guardian Life Ins. Co., 511

U.S. 375, 377 (1994)).

         The basis of this Court’s jurisdiction is federal question jurisdiction over civil actions

that arise under the Constitution, laws, or treaties of the United States. See U.S. Const. art. III,

§ 2 (“The judicial power shall extend to all Cases, in Law and Equity, arising under this

Constitution, the Laws of the United States, and Treaties made . . . .”); see also 28 U.S.C. § 1331;

Exxon Mobil Corp., 545 U.S. at 552. A federal court may exercise supplemental jurisdiction

over claims that otherwise would not be within the federal jurisdiction if the claims arise from

the same set of facts as those claims that are properly before the court. See 18 U.S.C. § 1367;

see also 13 C. Wright, A. Millers, & E. Cooper, Federal Practice and Procedure § 3523 (1984).

Supplemental jurisdiction cannot be exercised in the absence of original jurisdiction.

         In this case, TECH USA claims that this Court has original subject matter jurisdiction

under 28 U.S.C. § 1331 based on the federal statutory trade secret claim in Count I, as well as


                                                 12
        Case 1:20-cv-03100-RDB Document 26 Filed 03/01/21 Page 13 of 15



supplemental jurisdiction under 18 U.S.C. § 1367 for the remaining state law claims. However,

as the above discussion explains, this Court must dismiss Count I of the Complaint for failure

to state a claim for relief. A district court may decline to exercise supplemental jurisdiction

over a claim when all claims over which the court had original jurisdiction have been dismissed.

See S-E-A, Ltd., 2018 WL 3996270, at *3 (citing 18 U.S.C. § 1367(c)). Further, “‘[w]hen, as

here, the federal claim is dismissed early in the case the federal courts are inclined to dismiss

the state law claims without prejudice rather than retain supplemental jurisdiction.’” See

Petrovia v. Prime Care Med., Inc., RDB-20-2522, 2021 WL 307414, at *3 n.2 (D. Md. Jan. 29,

2021) (quoting Carnegie Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988) (internal citations

omitted)). Absent a federal question, this Court has no basis to exercise jurisdiction over

TECH USA’s remaining state law claims. Such claims are DISMISSED pursuant to Federal

Rule of Civil Procedure 12(b)(1). This dismissal for lack of jurisdiction is not on the merits

and is WITHOUT PREJUDICE, because a court that lacks jurisdiction has no power to

adjudicate and dispose of a claim on the merits. See Southern Walk at Broadlands Homeowners

Ass’n, Inc. v. Openband at Broadlands, LLC, 713 F.3d 175, 185 (4th Cir. 2013) (citing Fed. R. Civ.

Pro. 41(b)).

                                       CONCLUSION

       For the foregoing reasons, Plaintiff TECH USA’s Complaint is DISMISSED

WITHOUT PREJUDICE pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure

with respect to the Plaintiff’s claims in Count I under the Defend Trade Secrets Act for failure

to state a claim upon which relief can be granted. The Complaint is DISMISSED WITHOUT

PREJUDICE pursuant to Rule 12(b)(1) with respect to Counts II through V. As a general


                                               13
        Case 1:20-cv-03100-RDB Document 26 Filed 03/01/21 Page 14 of 15



rule, leave to amend a complaint to address deficiencies in an original complaint is freely given

pursuant to Rule 15(a). See William W. Schwarzer, A. Wallace Tashima, & James M. Wagstaffe,

Federal Civil Procedure Before Trial § 9:286. Indeed, there is authority that a plaintiff should be

given at least one opportunity to amend a complaint before a dismissal of the case with

prejudice. See Silva v. Bieluch, 351 F.3d 1045, 1048 (11th Cir. 2003). However, there is also

authority that leave to amend does not need to be granted unless requested by the plaintiff.

See Central Laborers’ Pension Fund v. Integrated Elec. Servs. Inc., 497 F.3d 546, 555-56 (5th Cir.

2007); see also Schwarzer, Wallace & Wagstaffe, Federal Civil Procedure § 9:287.10. Nevertheless,

leave to amend may be denied if such amendment is deemed futile. Schwarzer, Wallace &

Wagstaffe, Federal Civil Procedure § 9:294.1; see also Abagninin v. AMVAC Chem. Corp., 545 F.3d

733, 742 (9th Cir. 2008).

       As this Memorandum Opinion explains, Plaintiff TECH USA has failed to allege a

claim for relief under the Defend Trade Secrets Act because it has not sufficiently alleged that

the information disclosed by Defendant Milligan is protectable as a trade secret under federal

law, nor what allegedly protected information was actually disclosed. The bare allegation that

Defendant Milligan disclosed customer lists and “other information” related to those

customers is insufficient to state a plausible claim. Consistent with the recent decisions of this

Court, the Plaintiff must allege what specific protected, confidential information was disclosed

to a third party and has failed to do so. If the Plaintiff possesses facts to cure such manifest

deficiencies addressed in this Memorandum Opinion, TECH USA may file an Amended




                                                14
          Case 1:20-cv-03100-RDB Document 26 Filed 03/01/21 Page 15 of 15



Complaint within fourteen days of this Opinion, i.e. by March 15, 2021. 5 Such an Amended

Complaint may still be subject to dismissal by reason of repeated failure to cure deficiencies

or futility of the amendment. Abaginin, 545 F.3d at 742. Accordingly, the Dismissal of the

Complaint will be initially WITHOUT PREJUDICE. If an Amended Complaint is not filed

by March 15, 2021, the Clerk of this Court is instructed to CLOSE this case with a

DISMISSAL WITH PREJUDICE.

         A Separate Order follows.

Dated: March 1, 2021.



                                                                           _________/s/______________
                                                                           Richard D. Bennett
                                                                           United States District Judge




5Schwarzer, Wallace & Wagstaffe, Federal Civil Procedure § 9:289. The time within which plaintiff must serve and file the
amended complaint is ordinarily set by the court.

                                                           15
